DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 1, 3-4, 6-7, 9, 15 and 18 are allowable over the prior art of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William E. Gallagher on 04/07/2021 and 04/19/2021.
The application has been amended as follows: 
(Currently amended)  A method for altering the appearance of molded articles, the method comprising the steps of:
providing a plurality of articles that have been extrusion, blow or injection molded, each of the plurality of articles having an exterior surface section having a cylindrical shape, the cylindrical shape having a longitudinal axis;
feeding a first article of the plurality of articles to a conveyor;
transporting the first article along a transporting direction to a treatment station, wherein the longitudinal axis of the first article is oriented transversely to the transporting direction at the treatment station;
activating an activatable colorant of the first article by exposing the first article to at least one energy source at the treatment station, thereby causing a color change in the first article;
manipulating the exposure of the first article to the energy source by rotating the first article about the longitudinal axis thereof while simultaneously transporting the first article along the transporting direction, proximate to a plurality of masks in succession wherein each of the masks has an open area, and wherein each of the masks has a different open area;
feeding a second article of the plurality of articles to the conveyor;
transporting the second article along the transporting direction to the treatment station, wherein the longitudinal axis of the second article is oriented transversely to the transporting direction at the treatment station; 
activating an activatable colorant of the second article by exposing the second article to the at least one energy source at the treatment station, thereby causing a color change in the second article; and
manipulating the exposure of the second article to the energy source by rotating the second article about the longitudinal axis thereof while simultaneously transporting the second article along the transporting direction, proximate to the plurality of masks, 
(Canceled) 
(Previously presented)  The method of claim 1, wherein each of the articles has a lengthwise taper.
(Previously presented)  The method of claim 3, further comprising a step of guiding the articles to reduce walking.  
(Canceled)  
(Original)  The method of claim 1, wherein the conveyor is flighted.
(Currently amended)  The method of claim 1, wherein the steps of activating an activatable colorant each further comprise a step of providing electromagnetic energy to the articles 
8.	(Canceled)  
9.	(Previously presented)  The method of claim 1, wherein each of the first article and second article comprises a thermoplastic material, and wherein the activatable colorant of the first article and the second article is mixed with the thermoplastic material.   
10.	(Canceled)  
11.	(Canceled)  
12.	(Canceled)  
13.	(Canceled)  
14.	(Canceled)  
15.	(Previously presented)  The method of claim 1, further comprising a step of heating the first article to impart a visible pattern and/or create a sheen difference between one portion of the first article compared to another portion of the first article.
16.	(Canceled)
17.	(Canceled)  
18.	(Previously presented)  The method of claim 1, wherein each of the plurality of articles is a tampon applicator.  
19.	(Canceled) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Seki et al. (Pub. No.: US 2011/0209317 A1) in view of Arora et al. (Pub. No.: US 2011/0106035 A1). Seki discloses a method comprising feeding and transporting a first article and a second article of a plurality of articles. Arora teaches activating an activatable colorant and manipulating exposure to create a discernable pattern. Seki in view of Arora fail to teach or suggest reasonably a plurality of masks, wherein each of the masks has a different open area. 
Accordingly, claim 1 is considered allowable over the prior art and claims 3-4, 6-7, 9, 15 and 18 are considered allowable over the prior art by virtue of their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/           Examiner, Art Unit 3781                                                                                                                                                                                             
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781